Citation Nr: 1327043	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  11-15 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a timely substantive appeal was filed to the April 2008 rating decision which denied entitlement to an increased rating for chronic bronchitis evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 determination of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied the Veteran's claim for entitlement to an increased rating for his chronic bronchitis. 

2.  In November 2008, the Veteran filed a timely notice of disagreement to the April 2008 rating decision; VA issued a Statement of the Case (SOC) on March 11, 2010. 

3.  VA did not grant the Veteran an extension to file a substantive appeal to the April 2008 rating decision which denied his claim for an increased rating for chronic bronchitis.

4.  The Veteran did not file a substantive appeal within one year of the notification of the April 2008 RO decision, or within 60 days of the March 11, 2010 SOC.


CONCLUSION OF LAW

A timely substantive appeal to the April 2008 RO rating decision which denied an evaluation in excess of 10 percent for chronic bronchitis, was not filed.  38 U.S.C.A. § 7105(a),(b),(c),(d) (West 2002), 38 C.F.R.§§ 20.200, 20.202 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The timeliness of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, VA's duty to assist and notify Veterans is not applicable.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Veteran has been properly notified of the jurisdictional problem and he has been afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.  

Legal Criteria

The Board has jurisdiction of an appeal when there is a timely filed notice of disagreement and, after a Statement of the Case (SOC) has been furnished, a timely substantive appeal has been filed. 38 C.F.R. § 20.200.

After an appellant receives the SOC, the appellant must file a formal appeal within sixty days from the date the SOC was mailed, or within the remainder of the one-year period, if any, from the date the notification of the RO's decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.300, 20.302.  The Board determines questions as to timeliness. 38 U.S.C.A. § 7105(d)(3).

A substantive appeal consists of a properly completed VA Form or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior Supplemental SOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202.

Analysis

The question before the Board is whether the Veteran submitted a timely substantive appeal to an April 2008 RO rating decision.  The record reflects that in an April 2008 rating decision, the RO denied the Veteran's claim for entitlement to an increased evaluation for chronic bronchitis, rated as 10 percent disabling.  The Veteran was notified of this denial in a letter dated on April 4, 2008.  

In November 2008, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) on March 11, 2010.  The  March 11, 2010 correspondence informed the Veteran as follows:  "[y]ou must file your appeal with this office within 60 days from the date of this letter or within the reminder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."  The letter specifically stated that the appeal must be filed with the office which was sending the Veteran the correspondence.  The letterhead included the complete address for the VARO (e.g. 1250 Poydras Street, Suite 200, New Orleans, LA 70113).  The letter also stated that if the RO did not hear from the Veteran within the applicable time period, it would close his case.  An enclosed VA Form 9 was provided.

The accompanying VA Form 9 noted that if a Veteran desired an extension to file a VA Form 9, he should write to his local VA office, explaining why he needed more time.  The "local VA office" was noted to be the VARO which sent him the SOC, or in the Veteran's case, the New Orleans VARO with an address on Poydras Street.

As noted above, the notification of the denial of the Veteran's claim was dated on April 4, 2008.  The SOC was issued on March 11, 2010.  The one year time period from the denial, in which to file a substantive appeal, expired in April 2009.  Therefore, the Veteran had until May 11, 2010, 60 days from the issuance of the SOC, to file a substantive appeal.  VA received a VA Form 9 from the Veteran on July 20, 2010; thus, it was not timely.  The claims file does not contain any correspondence received from the Veteran, or his representative, after issuance of the SOC, and prior to July 20, 2010, that could be construed as a substantive appeal.  

On August 12, 2010, VA received correspondence from the Veteran in which he stated, in pertinent part, as follows:

I am sending a copy of the request I made to your office on 4/22/2010 for an extension on time to get my evidence together.  It was mailed to the above address.  My understanding is that this was the process.  If it was not then why was I not notified that I needed to do something different?  

Associated with the August 12, 2010 correspondence was a separate letter dated April 22, 2010, which had been referenced by the Veteran.  It stated as follows:

I am formally requesting additional time to complete my response to your letter dated March 11, 2010.  I will be submitting additional evidence to support my claim but I will need additional time to get it all together."

Both letters were addressed to "Appeal to Board of Veterans' Appeals, Claim file Number [redacted] 321/211 APP"; however, no address was actually listed on the correspondence.  Thus, it is not clear as to what address the Veteran contends he mailed the request for an extension.

The Veteran has also submitted a print out of a "document creation date and time" which reflects that, on April 22, 2010, a document entitled "VA Request for Additional time" was modified at 3:19.  The Veteran asserts that this is proof that he submitted a timely request for an extension to file his substantive appeal.

The VA Form 9 instructions and SOC are clear that correspondence should be sent to the local VA Regional Office which sent the Veteran the SOC.  (The Board notes that the Veteran had apparently sent previously correspondence to three other VA offices: a Loyola Avenue office in New Orleans, an office in Gretna, LA, and an office in Philadelphia, PA.  If the Veteran sent his request for an extension to one of those offices, it was not the correct address for the substantive appeal or extension request.)

The Board finds that there is no competent credible evidence of record that the Veteran submitted a timely substantive appeal.  The Board acknowledges that the Veteran may have written a request for an extension, and that he may have even placed it in the mail.  However, the competent evidence of record does not reflect that he mailed it to the correct address or, importantly, that it was received by VA in a timely fashion.  Moreover, there is no evidence that the Veteran was ever granted an extension to file a substantive appeal.

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the 60 day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal.  In Percy, VA had waived any objections it might have had to the timeliness of an appeal because it had treated a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years.

In the Veteran's case, unlike in Percy, there has been no explicit or implicit representation by VA, either by the RO or the Board, that it was waiving the filing requirement of a timely substantive appeal.  To the contrary, in July 30, 2010 correspondence, the RO informed the Veteran that it had received VA Form 9 on July 20, 2010 and that it was not accepted as a substantive appeal because it was not timely.  

There is no evidence in the claims file that VA ever gave the Veteran reason to believe that it had extended his time to file a substantive appeal.  The Veteran has not averred, and the evidence does not reflect, that VA communicated to the Veteran, in any way, that it was granting him an extension to file a substantive appeal.  Although the Veteran contends that he submitted an extension request, VA gave him no reason to believe that such an extension request had been timely received or that it had been granted.  In correspondence to his congressman, the Veteran conceded that he "never heard back" from the RO after he allegedly mailed a request for an extension.

In addition, the Veteran has not averred, and the evidence does not reflect, that VA communicated to the Veteran, in any way, that it found that he had filed a substantive appeal.  

In addition, neither the RO nor the Board has taken action which would represent a waiver of the time requirement for filing the substantive appeal to the increased rating issue.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Based on the foregoing, the Board declines to waive the time requirement.


ORDER

As a substantive appeal with respect to the April 2008 rating decision, which denied entitlement to an increased rating for chronic bronchitis evaluated as 10 percent disabling, was not timely filed, the appeal as to timeliness of the substantive appeal is denied. 




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


